Citation Nr: 1024402	
Decision Date: 06/30/10    Archive Date: 07/08/10

DOCKET NO.  07-36 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Lawson, Counsel




INTRODUCTION

The Veteran served on active duty from August 1950 to August 
1952.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in August 2002, a 
statement of the case was issued in October 2007, and a 
substantive appeal was received in November 2007.  The Board 
remanded this issue and the issue of service connection for 
low back disability to the RO in August 2007.  Subsequently, 
in October 2007, the RO granted service connection for low 
back disability, and so this issue is no longer on appeal.   

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  A right knee disability was not manifest in service and 
is unrelated to service.  

2.  Right knee arthritis was not manifest to a degree of 10 
percent within one year of service separation.  

3.  Right knee disability was not caused by or aggravated by 
the Veteran's service-connected left knee disability.


CONCLUSION OF LAW

The criteria for service connection for right knee 
disability, to include as secondary to service-connected left 
knee disability, are not met.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).

The notice requirements apply to all five elements of a 
service connection claim: 1) Veteran status; 2) existence of 
a disability; (3) a connection between the Veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the Veteran notice by letters dated in March 
2006 and September 2007.

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004).

While the notification did not provide the Veteran with 
notice prior to the initial adjudication, notice was provided 
prior to subsequent adjudications, curing the timing error.  
Prickett v. Nicholson, 20 Vet. App. 370 (2006).  The RO 
complied with the Board's August 2007 remand by issuing a 
statement of the case and returning the case to the Board 
after the Veteran perfected an appeal.  

VA also has a duty to assist a claimant under the VCAA.  VA 
has obtained service treatment records; assisted the Veteran 
in obtaining evidence; afforded the Veteran a VA examination 
with a medical opinion in October 2007; and afforded the 
Veteran the opportunity to give testimony before the Board.  
All known and available records relevant to the issue on 
appeal have been obtained and associated with the Veteran's 
claims file; and the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2009).  In order to prevail on the issue of service 
connection, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Arthritis may be presumed to have been incurred in service if 
it is manifest to a degree of 10 percent within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be granted, on a secondary basis, for 
a disability which is proximately due to, or the result of an 
established service-connected disorder.  38 C.F.R. § 3.310.  
Similarly, any increase in severity of a non-service 
connected disease or injury that is proximately due to or the 
result of a service connected disease or injury, and not due 
to the natural progress of the nonservice connected disease, 
will be service connected.  Allen v. Brown, 7 Vet. App. 439 
(1995).  In the latter instance, the non-service connected 
disease or injury is said to have been aggravated by the 
service-connected disease or injury.  38 C.F.R. § 3.310.  

The Veteran does not claim, and the evidence does not show, 
that he had a right knee disorder or injury in service, or 
that his current right knee arthritis, first claimed and 
shown many years after service, is related to any incident of 
service.  Briefly, the Board notes that service treatment 
records include entries related to the left knee (which has 
already been service-connected), but are silent with regard 
to the right knee.  The report of VA examination in November 
1999 over forty years after service) lists a diagnosis of 
left knee disability, but no right knee disability.  In fact, 
that report refers to an October 1998 x-ray of the right knee 
which showed no significant abnormalities.  Further, when the 
Veteran filed his claim for left knee disability in April 
1998, he did not mention the right knee.  The Board views 
this as evidence that the Veteran himself did not believe 
that he had a right knee problem at that time which was 
related to service. 

Instead, the Veteran claims that his right knee disability is 
secondary to his service-connected left knee disability.  
Although the Veteran's representative in a May 2010 brief 
made mention of a 1999 medical report showing that  Veteran's 
back disorder was contributing to right leg pain 
(radiculopathy), the brief was limited to argument regarding 
service connection as secondary to the service-connected left 
knee.  The Board finds that no contentions have been advanced 
regarding a secondary relationship between  the service-
connected low back and the right knee, and there is otherwise 
no evidence of record which reasonably raises this question.  

The Veteran contends that doctors told him in the past that 
his right knee would deteriorate over time because of his 
left knee.  However, the record does not include any medical 
evidence documenting such an opinion.  A statement from a lay 
person as to what a physician told him or her does not 
constitute medical evidence of causation.  The connection 
between what a physician said and a layperson's account of 
what the physician purportedly said "filtered ... through a 
layman's sensibilities, is simply too attenuated and 
inherently unreliable to constitute 'medical' evidence."  
Robinette v. Brown, 8 Vet.App. 69, 77 (1995); see also Warren 
v. Brown, 6 Vet.App. 4,6 (1993).  

To the extent that the Veteran is competent to report what he 
was told, the evidence in this case includes a clear medical 
opinion to the contrary.  The October 2007 VA examiner 
reviewed the Veteran's claims folder, noted that the Veteran 
had arthritis in multiple joints, examined the Veteran's 
knees, including radiographically, and rendered a medical 
opinion indicating that the Veteran's current right knee 
arthritis disability was not aggravated by or connected with 
his left knee arthritis.  The examiner opined that the right 
knee arthritis was due to normal wear and tear arthritis 
which one would see in a normal 74 year old male that was 
over 200 pounds, as the Veteran was.  The Board finds that 
this opinion is entitled to significant probative weight.  

In sum, the clear preponderance of the evidence is against a 
finding that the Veteran's right knee arthritis was manifest 
in service or to a degree of 10 percent within one year of 
service discharge, or that there is any causal relationship 
between it and service, or between the Veteran's service-
connected left knee disability and his right knee arthritis.  
In sum, service connection is not warranted for right knee 
disability.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1991).


ORDER

Service connection for right knee disability is not 
warranted.  The appeal is denied.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


